Citation Nr: 1645308	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 until September 1965, from January 1979 until July 1979 and from December 1990 until August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a travel board hearing in August 2016 before the undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran has a current left ear hearing loss disability and that it is related to in-service noise exposure. 

2. The Veteran does not have a current hearing loss disability in the right ear for VA purposes. 

3. The evidence is at least in equipoise that the Veteran has a current tinnitus disability and that it is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

First and foremost, the Veteran must have a current hearing loss disability for VA purposes. While the Veteran does have a hearing loss disability for VA purposes in his left ear he does not have one in his right ear. Therefore, the Veteran does not satisfy element (1) of service connection for right ear hearing loss. 

On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
30
LEFT
20
15
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 in the left ear. 

On a private audiological evaluation in September 2009 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
N/A
30
LEFT
20
25
25
N/A
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

Based on the Maryland CNC test results in January 2010, the Veteran has a current hearing loss disability in the left ear only. The Veteran does not have a current hearing loss disability for VA purposes in the right ear, therefore this claim should be denied.  

The Board must now consider elements (2) and (3) when assessing the Veteran's left ear hearing loss. The Veteran reported that during his active and reserve duty he was very frequently (four and five days a week) exposed to sudden, prolonged extremely loud artillery fire and explosions. This included 105s 155s and 8 inch towed and self-propelled Howitzers 175mm guns and two Honest John firings at Fort Riley in preparation for deployment to Vietnam without the benefit of hearing protection. He also toured in various helicopters as a forward observer and was exposed to repeated and prolonged noise exposure, without benefit of hearing protection. The Veteran indicated that his hearing loss and the "ringing, whooshing and pulsing" started on or about November 17 1963 at USAAMS FA Officers Basic Course in Fort Sill after being exposed to loud artillery mortar and small shell fire. He reports that his hearing loss and the "ringing, whooshing and pulsing" are getting much worse. Finally, the Veteran noted that in his civilian career from 1965 to present, as a finance/accounting professional, he has always worked in a quiet environment. 

The Board finds that the Veteran has proven that he was exposed to noise in service and therefore element (2) is satisfied. The Board then turns to element (3). 

In terms of service treatment records, there are some threshold shifts at the 500 Hz levels throughout the years. The Board notes that there are no audiograms from his first period of service. A September 1973 quadrennial examination showed hearing loss of 25 in the right ear and 35 in the left ear at the 500 Hz level. Additionally, hearing loss was shown at 20 bilaterally at the 1000, 2000 and 4000Hz levels. His June 1979 separation examination shows slight hearing loss at 25 at the 500 Hz level in the left ear. In between periods of service, a quadrennial physical examination in May 1983 shows slight hearing loss at 20 in the right ear and 30 in the left ear at the 500 Hz level. A November 1989 quadrennial physical examination showed no significant hearing loss findings. The Veteran's final separation examination in July 1991 showed no significant findings in either ear above 10; however, the Veteran did check the box for "hearing loss" symptoms. 

The Board notes that there are two nexus opinions in this case opining on whether or not the Veteran's in-service noise exposure is related to his current hearing loss disability. 

In October 2009, a private audiologist noted the Veteran's history of noise exposure and opined that it was more likely than not that his hearing loss is related to exposure to hazardous heavy artillery noise especially in the absence of significant otologic history.  

In January 2010, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to in-service noise exposure because he only was exposed to noise during his first period of service and his audiograms noted normal hearing bilaterally until at least 1989.   

The Board considered both nexus opinions as well as the fact that there are some noted threshold shifts in service and between periods of service. Neither opinion is more persuasive than the other.  Therefore, the evidence is in equipoise and the Veteran's claim for left ear hearing loss should be granted. As noted above, the Veteran's claim for right ear hearing loss should be denied as he does not have a current hearing loss disability for VA purposes. 

B. Tinnitus 

As noted above, the Veteran reported "ringing, whooshing and buzzing" in his ears since basic training during his first period of service. The Veteran is competent to diagnose the condition of tinnitus. Moreover, it is noted that the Veteran was exposed to noise in service. 

The Board notes that there are two nexus opinions in this case opining on whether or not the Veteran's in-service noise exposure is related to his current tinnitus disability. 

In October 2009, a private audiologist noted the Veteran's history of noise exposure and opines that it is more likely than not that his tinnitus is related to exposure to hazardous heavy artillery noise especially in the absence of significant otologic history.  

The January 2010 VA examiner opined that because there was no evidence of high frequency hearing loss in service, that the tinnitus is less likely due to military noise exposure. 

The Board finds the Veteran's testimony to be competent and credible and also considered the fact that there are two competing nexus opinions in this case. Based on that fact, the Board finds that the evidence is at least in equipoise and therefore the claim should be granted. 

ORDER

Entitlement to service connection for left ear hearing loss is granted. 

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 

 

______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


